                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

INTEGON GENERAL INSURANCE CORP.           :
              Plaintiff,                  :
                                          :
            v.                            :                  No. 5:19-cv-04281
                                          :
EDWIN RODRIGUEZ and                       :
ELVIS LUNA,                               :
                  Defendants              :
__________________________________________

                                          OPINION
            Plaintiff’s Motions for Default Judgment, ECF Nos. 11, 15 – Granted

Joseph F. Leeson, Jr.                                                          February 21, 2020
United States District Judge


I.     INTRODUCTION

       Plaintiff Integon General Insurance Corporation initiated this action against Defendants

Edwin Rodriguez and Elvis Luna seeking a declaration that it has no duty to defend or indemnify

Rodriquez in an underlying state lawsuit. Neither Rodriguez nor Luna responded in the instant

action and default was entered against each. Currently pending are Integon’s Motions for

Default Judgment. For the reasons set forth below, because Rodriguez is an “Excluded Driver”

under the automobile insurance policy, Integon does not have a duty to defend Rodriguez and

therefore also does not have a duty to indemnify. The requests for default judgment are granted.

II.    BACKGROUND

       On April 26, 2019, Luna filed a personal injury suit in the Lehigh County Court of

Common Pleas alleging that in May 2017 Rodriguez was driving a vehicle under the influence of

alcohol and failed to observe a flashing traffic signal, striking a vehicle operated by Luna. See

                                                 1
                                              022120
Ex. A, ECF No. 1; Luna v. Rodriguez, No. 2019-C-1295 (Lehigh Cty Ct. Com. Pleas). The state

complaint alleges that Rodriguez was at fault, but fled the scene of the collision. See id. Luna

alleges that he suffered severe and permanent injuries in the crash. See id.

        Integon filed the instant action seeking a declaration that it has no duty to defend or

indemnify Rodriquez in the underlying state lawsuit. 1 Integon asserts that it issued an

automobile insurance policy to Rodriguez in August 2014, which provides coverage to four

named persons. Compl. ¶ 14 and Ex. B, ECF No. 1. Rodriguez is not one of the four named

persons in the policy; rather, the policy specifically excludes Rodriguez from coverage on the

page titled “Exclusion of Named Driver.” Id. ¶ 16 and Exs. B-C.

        The instant Complaint was properly served on Rodriguez and Luna, but each failed to

timely respond and defaults were entered. Integon filed Motions for Default Judgment asserting

that neither Defendant is in active military service, nor an infant or incompetent person. See

Mots., ECF Nos. 11, 15. Neither Rodriguez nor Luna responded to the Motions.

III.    DISCUSSION

        A.      Declaratory Judgment

        “The Declaratory Judgment Act provides that, ‘[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be

sought.’” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126 (2007) (quoting 28 U.S.C. §

2201(a)). In light of the underlying state suit, this Court has jurisdiction to consider whether

Integon has a duty to defend, and it will exercise that jurisdiction.



1
        There is no suggestion that Luna was insured by Integon.

                                                   2
                                                022120
       While the question of whether an insurer has a duty to indemnify is generally “not ripe

for adjudication until the insured is in fact held liable in the underlying suit,” Knightbrook Ins.

Co. v. DNA Ambulance, Inc., No. 13-2961, 2013 U.S. Dist. LEXIS 176592, at *19-20 (E.D. Pa.

Dec. 16, 2013) (citing Heffernan & Co. v. Hartford Ins. Co., 614 A.2d 295, 298 (Pa. Super.

1992)), because a duty to indemnify cannot exist without a duty to defend, if the Court concludes

that Integon has no duty to defend, it must necessarily hold that there is no duty to indemnify

either, see Frog, Switch & Mfg. Co., Inc. v. Travelers Ins. Co., 193 F.3d 742, 746 (3d Cir. 1999);

Westfield Ins. Co. v. Bellevue Holding Co., 856 F. Supp. 2d 683, 702 (E.D. Pa. 2012) (holding

that because the insurer had no duty to defend, it necessarily had no duty to indemnify, and was

therefore entitled to a declaratory judgment on the indemnification count as well).

       B.         Default Judgment

       “Three factors control whether a default judgment should be granted: (1) prejudice to the

plaintiff if default is denied, (2) whether the defendant appears to have a litigable defense, and

(3) whether defendant’s delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d

154, 164 (3d Cir. 2000). In considering these factors, the “court should accept as true the well-

pleaded factual allegations of the complaint, but the court need not accept the moving party’s

legal conclusions or allegations relating to the amount of damages.” Polidoro v. Saluti, 675 F.

App’x 189, 190 (3d Cir. 2017).

IV.    ANALYSIS

       The first factor, whether denying default judgment would prejudice Integon, weighs in

favor of granting the default judgment because Integon is currently paying to defend Rodriguez

in the underlying state action by Luna and will continue to pay for a defense if default judgment

is not entered.

                                                  3
                                               022120
       The second factor, whether Rodriguez 2 appears to have a litigable defense, also weighs in

favor of default judgment. In the Commonwealth of Pennsylvania, an insurance company’s

obligation to defend an insured is analyzed under a two-part framework. See Simon Wrecking

Co., Inc. v. AIU Ins. Co., 350 F. Supp. 2d 624, 640 (E.D. Pa. 2004). In a declaratory judgment

action, as here, the court is first required to ascertain the scope of the policy’s coverage. Id.

Following that determination, “the court must examine the complaint in the underlying action to

ascertain if it triggers coverage.” Simon Wrecking Co., Inc., 350 F. Supp. 2d at 640 (citing Allen,

692 A.2d at 1095). “An insurer’s duty to defend is triggered if the factual allegations in the

complaint, taken as true, ‘would support a recovery that is covered by the policy.’” USAA Gen.

Indem. Co. v. Floyd, No. 19-03820, 2019 U.S. Dist. LEXIS 203893, at *6 (E.D. Pa. Nov. 25,

2019) (quoting Erie Ins. Exch. v. Transamerica Ins. Co., 533 A.2d 1363, 1368 (Pa. 1987)).

Having reviewed the policy, which does not list Rodriguez as a named insured but specifically

excludes him from coverage, there does not appear to be any defense to Integon’s claim that it

has no duty to defend. See Compl. Exs. B-C. Further, because a duty to indemnify cannot exist

without a duty to defend, there is no litigable defense to Integon’s claim that it has no duty to

indemnify. Accordingly, the second factor also weighs in favor of defendant judgment.

       Finally, the third factor, whether Defendants’ delay is due to culpable conduct, is at most

neutral. Rodriguez was personally served with the instant Complaint, but did not respond. See

ECF No. 4. Luna could not be personally served, but proper service was effectuated by

alternative process in the form of first-class mail and publication. See ECF No. 9. Both

Defendants were also served by first class mail with Integon’s requests for default and Motions


2
         Although Luna is also a Defendant against whom default judgment is sought, because the
relief requested in this declaratory judgment action is only that Integon does not have a duty to
defend and/or indemnify Rodriguez, the litigable defense analysis for Luna is the same.
                                                  4
                                              022120
for Default Judgment, see ECF Nos. 6, 11, 13, 15, but did not respond. The failure to defend

may qualify as culpable conduct. See E. Elec. Corp. v. Shoemaker Constr. Co., 657 F. Supp. 2d

545, 553-54 (E.D. Pa. 2009) (finding that the defendants’ failure to engage in the litigation

process or offer a reason for this failure or refusal “qualifies as culpable conduct with respect to

the entry of a default judgment”). Because this Court has no information as to why Rodriguez

and Luna have not responded, however, this factor has been deemed only neutral by some courts.

See, e.g. Great Am. E&S Ins. Co. v. John P. Cawley, Ltd., 866 F. Supp. 2d 437, 441-42 (E.D. Pa.

2011) (concluding that because the court had no information related to the motivations of the

defendants in failing to appear and defend, the delay could not be deemed willful and in bad

faith, rendering the third factor of the default judgment analysis “at most a neutral factor”).

       Having weighed all the factors, the Court concludes that default judgment is appropriate

against both Defendants.

V.     CONCLUSION

       Both Defendants were properly served with the Complaint in this declaratory action.

Neither Defendant filed a response in the instant action and the factors weigh in favor of granting

Integon’s requests for default judgment. Therefore, default judgment is entered in favor of

Integon. Integon does not have a duty to defend or indemnify Rodriguez in the underlying state

court action: Luna v. Rodriguez, No. 2019-C-1295 (Lehigh Cty Ct. Com. Pleas).

       A separate order follows.

                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr._______
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge

                                                  5
                                               022120
